AO 458 K2SE dh 49-cv 01294 PKC-VMS Document 25 Filed 07/09/19 Page 1 of 1 PagelD #: 249

 

UNITED STATES DISTRICT COURT

 

 

for the
_____ MAS Wholesale Holdings LLC )
Plaintiff )
V. ) Case No,  1:19-cv-1294-PKC-VMS
NW Rosedale Inc, NW Coop City Inc, A&A Wholesale Holdings LLC, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

NW Rosedal Inc, NW Coop City Inc, A&A Wholesale Holdings LLC, Mahammad Ashraf and Ajay Sarin

———

 

—

Date: 07/08/2019

forney’s signature

    

Sergei Orel, Esq., Bar #: 008862001

 

Printed name and bar number

Feigin & Fridman
469 7th Ave, New York, NY 10001

 

Address /

sergei@patentlawny.com

 

E-mail address

212-316-0381

 

Telephone number:

973-767-1292

 

FAX number

 
